In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                           No. 14-0890V
                                    Filed: September 28, 2015
                                          UNPUBLISHED

****************************
MARGARET RANDLE, mother and                *
natural guardian for K.R.,                 *
                                           *
                     Petitioner,           *       Joint Stipulation on Damages;
                                           *       Influenza (“Flu”) Vaccine and/or
                                           *       Meningococcal Vaccine; Guillain-
SECRETARY OF HEALTH                        *       Barré Syndrome (“GBS”); Special
AND HUMAN SERVICES,                        *       Processing Unit (“SPU”)
                                           *
                     Respondent.           *
                                           *
****************************
Jeffrey S. Pop, Beverly Hills, CA, for petitioner.
Lara Ann Englund, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION ON JOINT STIPULATION1

DORSEY, Chief Special Master:

        On September 22, 2014, Margaret Randle, the mother and natural guardian of
K.R., filed a petition for compensation under the National Vaccine Injury Compensation
Program, 42 U.S.C. §300aa-10, et seq.,2 [the “Vaccine Act” or “Program”]. Petitioner
alleges that K.R. suffered from Guillain-Barré syndrome (GBS) as a result of an
influenza (flu) and/or meningococcal vaccinations she received on October 11, 2013.
Petition at 3; Stipulation, filed Sept. 25, 2015, ¶ 4. Petitioner further alleges that K.R.
suffered the residual effects of this condition for more than six months and that she has
received no prior award or settlement for damages as a result of her injury. Petition at
3, ¶¶10, 12. “Respondent denies that the flu or meningococcal vaccines caused any of
K.R.’s injuries or her current condition.” Stipulation, ¶ 6.

1
  Because this unpublished decision contains a reasoned explanation for the action in this case, I intend
to post it on the United States Court of Federal Claims' website, in accordance with the E-Government
Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501
note (2006)). In accordance with Vaccine Rule 18(b), petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
       Nevertheless, the parties have agreed to settle the case. Stipulation, ¶ 7. On
September 25, 2015, the parties filed a joint stipulation agreeing to settle this case and
describing the settlement terms.

        Respondent agrees to pay petitioner the following:

    (a) a lump sum of $13,199.28, which amount represents reimbursement of a
        lien for services rendered on behalf of K.R. in the form of a check payable
        to jointly to petitioner and the Department of Health Care Services,
        Recovery Branch MS 4720, P.O. Box 997421, Sacramento, CA, 95899-7421,
        Attn: Class Action Unit, DHCS Account No. C96312778D-VAC03. Petitioner
        agrees to endorse this check to the Department of Health Care Services.
        Stipulation, ¶ 8. This amount represents compensation for all damages that
        would be available under 42 U.S.C. § 300aa-15(a).

    (b) An amount sufficient to purchase the annuity contract described in paragraph 10
        of the parties’ stipulation, paid to the life insurance company from which the
        annuity will be purchased.

       The undersigned adopts the parties’ stipulation attached hereto, and award
compensation in the amount and on the terms set forth therein. In the absence of a
motion for review filed pursuant to RCFC Appendix B, the clerk of the court is directed
to enter judgment in accordance with this decision.3

                                        s/Nora Beth Dorsey
                                        Nora Beth Dorsey
                                        Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each filing a notice renouncing
the right to seek review by a United States Court of Federal Claims judge.
                                                     2